UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                     No. 97-4270

TERRY LEE SMITH,
Defendant-Appellant.

Appeal from the United States District Court
for the District of South Carolina, at Spartanburg.
William B. Traxler, Jr., District Judge.
(CR-96-637)

Submitted: December 16, 1997

Decided: January 22, 1998

Before HALL and HAMILTON, Circuit Judges, and
PHILLIPS, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Suzanne Elizabeth Coe, Greenville, South Carolina, for Appellant.
William Corley Lucius, Assistant United States Attorney, Greenville,
South Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

A jury convicted Appellant Terry Lee Smith of one count of know-
ingly possessing stolen bank money in violation of 18 U.S.C.
§ 2113(c) (1994). Smith's counsel has filed a brief pursuant to Anders
v. California, 386 U.S. 738 (1967), discussing whether the district
court failed to make specific findings on Smith's objections to the
presentence report; whether the district court erroneously calculated
the amount of intended loss and the amount of money found in
Smith's possession; whether the district court erred by enhancing
Smith's base offense level for obstruction of justice; and whether the
district court erroneously denied Smith's motions for a directed ver-
dict. Smith has filed a pro se supplemental brief alleging that there
was contradictory evidence presented at trial which made the evi-
dence insufficient to support the finding of guilt; that the prosecutor
committed perjury and intentionally misled the jury; that the judge
was biased against him; that there was insufficient evidence to sup-
port the indictment; and that appellate defense counsel rendered inef-
fective assistance by filing an Anders brief. Finding no error, we
affirm.

In September 1996, the National Bank of South Carolina in Spar-
tanburg, South Carolina, was robbed by an armed black male wearing
a disguise. A few days later, Smith, who matched the physical
description of the robber, and his nephew were apprehended in sepa-
rate arrests. Police discovered a $20 "bait bill" from the robbery in
Smith's wallet and two rolled-up socks containing approximately
$190 in dye-stained bills from the robbery in the trunk of his car. A
subsequent search of the residence occupied by Smith resulted in the
discovery of a briefcase belonging to Smith containing a dye pack of
approximately $2000 in cash and two black bags containing addi-
tional cash from the robbery. Bank personnel testified that approxi-
mately $5800 was stolen in the robbery.

As a threshold matter, we find that the record fails to support
Smith's assertions that the district court did not make specific find-
ings on his objections to the presentence report; that the evidence was
insufficient to support a finding of guilt or to support the indictment;

                    2
and that there was prosecutorial misconduct and judicial bias. The
probation officer addressed each of Smith's objections to the presen-
tence report, and the district court expressly adopted the probation
officer's findings. In addition, the court prepared written findings of
fact as to each objection. Contrary to Smith's allegations, the only
contradictory evidence concerning the offense of conviction consisted
of his own self-serving denials of guilt. There was contradictory evi-
dence concerning the bank robbery itself, but Smith was acquitted of
these charges. We find that the indictment was amply supported by
the finding of significant amounts of stolen cash in Smith's posses-
sion. Finally, we find that the record fails to disclose any hint of pro-
secutorial misconduct or judicial bias. Smith takes the challenged
comments by the prosecutor out of context.

We review the district court's calculation of the amount of intended
loss and the amount of money found in Smith's possession for clear
error and find none. See United States v. Daughtrey, 874 F.2d 213,
217 (4th Cir. 1989). The bank manager's testimony clearly estab-
lished the amount of loss. We find that the $20"bait bill" combined
with the $190 found in the trunk of Smith's car and the approximately
$2500 found at his residence amply support the district court's finding
that Smith possessed over $100 from the robbery. We further find that
the record supports the district court's decision to enhance Smith's
base offense level for obstruction of justice. Smith's testimony went
beyond mere denial of guilt, and the testimony concerning his wash-
ing of the money to remove the dye suggested an active attempt to
conceal the crime.

Finally, viewing the evidence in the light most favorable to the
Government, we find that Smith was not entitled to a directed verdict.
The evidence was sufficient to present a question for the jury and to
support the jury's finding that Smith possessed stolen bank money.
Smith's claim that appellate defense counsel rendered ineffective
assistance is more appropriately raised in a motion filed pursuant to
28 U.S.C.A. § 2255 (West 1994 & Supp. 1997), unless counsel's
alleged deficiencies conclusively appear on the record. See United
States v. DeFusco, 949 F.2d 114, 120-21 (4th Cir. 1991). Since none
of the issues raised by Smith has any merit, we find no conclusive
evidence that counsel rendered ineffective assistance by filing an
Anders brief.

                     3
We have examined the entire record in this case in accordance with
the requirements of Anders and find no meritorious issues for appeal.
The court requires that counsel inform her client, in writing, of his
right to petition the Supreme Court of the United States for further
review. If the client requests that a petition be filed, but counsel
believes that such a petition would be frivolous, then counsel may
move in this court for leave to withdraw from representation. Coun-
sel's motion must state that a copy thereof was served on the client.

We therefore affirm Smith's conviction and sentence. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

AFFIRMED

                    4